DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s preliminary amendment dated 26 November 2021 is acknowledged.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Beau Burton on 11 March 2022.
The application has been amended as follows: 

In claim 3, delete the phrases “preferably CaO,” “such as perchlorate dryers, preferably Mg(ClO4)2,” and “such as zeolites and active carbon”.

In claim 16, third line, amend the phrase “providing a top and a bottom glass pane” to “providing the two glass panes as a top and a bottom glass pane”.

In claim 16, fifth line, amend the phrase “positioning of pillars” to “positioning of the pillars”.

In claim 16, sixth line, amend the phrase “positioning of a non-evaporable getter system” to “positioning of the non-evaporable getter system”.

In claim 16, line 8, amend the phrase “depositing a sealant” to “depositing the sealant”.

In claim 16, line 9, amend the phrase “a curable” to “the curable”.

In claim 16, line 11, amend the phrase “an aromatic” to “the aromatic”.

In claim 16, line 14, amend the phrase “an inorganic dryer” to “the inorganic dryer”.

In claim 20, amend the phrase “claim 20” to “claim 16”.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: while the use of an epoxy resin composition as an edge sealant for a vacuum insulated glazing is known, there is not sufficient teaching in the art for the specific epoxy resin composition as required by claim 1. In particular, the closest prior art, specifically the only reference teaching any specific epoxy composition for such purpose, JP 2003-809557 A, teaches a low pressure double layered glass sheet having an evacuated gap and an epoxy edge sealant that may include zeolite (a drier), the reference is specifically limited to sealants using aliphatic amine curing agent, as opposed to the aromatic amine curing agent required by claim 1, and further does not teach any getter system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/               Primary Examiner, Art Unit 1764